August 31, 2007


Mr. Scott M. Clearman
McClanahan & Clearman, L.L.P.
700 Louisiana, Suite 4100
Houston, TX 77002
Mr. Kendall M. Gray
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002

RE:   Case Number:  05-0710
      Court of Appeals Number:  14-03-01281-CV
      Trial Court Number:  2002-39946

Style:      CHRISTUS HEALTH GULF COAST, CHRISTUS HEALTH SOUTHEAST TEXAS,
      GULF COAST DIVISION, INC., MEMORIAL HERMANN HOSPITAL SYSTEM AND
      BAPTIST HOSPITALS OF SOUTHEAST TEXAS
      v.
      AETNA, INC. AND AETNA HEALTH, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. John Barrett  |
|   |Scott             |
|   |Mr. Charles       |
|   |Bacarisse         |
|   |Mr. Ed Wells      |
|   |Mr. Charles W.    |
|   |Bailey            |
|   |Mr. Isaac J.      |
|   |Lidsky            |